Exhibit 99.1 LEASING FUND TWELVE, LLC PORTFOLIO OVERVIEW SECOND QUARTER 2007 ICON Leasing Fund Twelve, LLC - Second Quarter 2007 Portfolio Overview - Dear Member of ICON Leasing Fund Twelve, LLC: ICON Leasing Fund Twelve, LLC (“Fund Twelve”) raised $16,700,631 of capital contributions from its initial offering on May 7, 2007 through June 30, 2007.As of June 30, 2007, Fund Twelve had 16,702 additional member shares outstanding. During thesecond quarter of 2007, Fund Twelve continued to function in its “Offering Period,” during which time Fund Twelve raises capital through the sale of its membership interests and invests the proceeds from the offering.ICON Capital Corp. (the “Manager”) expects to invest most of the net proceeds of the offering in equipment that will be subject to lease.The majority of leases acquired by Fund Twelve may be categorized as one of the following: growth leases, where the rental cash flows have been assigned or pledged to a lender; or income leases, where Fund Twelve retains the rental cash flows.While income leases produce monthly cash flows, growth leases permit Fund Twelve to retain an interest in the future value of the equipment on a leveraged equity basis.The Manager expects that the future value of the equipment in growth leases will be greater than Fund Twelve’s initial cash investment. Cash generated from these investments will facilitate Fund Twelve’s distributions to its members.Availability of cash to be used for reinvestment also depends on the requirements for expenses, reserves, and distributions to members. After the close of the Offering Period, Fund Twelve will enter its “Operating Period,” during which time Fund Twelve is anticipated to continue investing its offering proceeds to the extent that cash is not required for expenses, reserves and distributions to members.Fund Twelve’s Operating Period is anticipated to continue for a period of five years from the closing of the offering – unless extended at the Manager’s sole discretion.Following its Operating Period, Fund Twelve will enter its “Liquidation Period,” during which time equipment will be sold in the ordinary course of business. News Covering the Reporting Period Global Crossing Telecommunications, Inc. (“Global Crossing”), a leading global internet protocol solutions provider, announced that it broadened the scope and reach of its VoIP services for customers around the world by extending its Global Crossing VoIP Local Service to six more European countries and three in Latin America.(Source:Global Crossing press release, dated June 7, 2007) Neither Fund Twelve nor the Manager accept any responsibility for, or assume any liability for, any duty to update or reliance upon the contents, accuracy, completeness, usefulness or timeliness of any of the information contained under the heading “News Covering the Reporting Period.” Investments and Commitments during the Second Quarter of 2007 On June 28, 2007, Fund Twelve, through a wholly-owned subsidiary, purchased state-of-the-art telecommunications equipment for approximately $7,008,000.The equipment is subject to a 48 month lease with Global Crossing.Global Crossing will pay interim rent until the base term of the lease commences onJanuary 1, 2008. 10% Status Report As of June 30, 2007, the equipment leased to Global Crossing was the only asset in Fund Twelve’s equipment portfolio.The equipment was new at the time Fund Twelve purchased the equipment and the Manager anticipates that the equipment will remain on lease through the end of the base term ending December 31, 2011. -1- Events Subsequent to June 30, 2007 On July 24, 2007, Fund Twelve and an affiliate formed a joint venture with interests of 49% and 51%, respectively. The joint venture purchased one Aframax 98,507 DWT product tanker - the Mayon Spirit – from an affiliate of Teekay Corporation (“Teekay”). The purchase price for the Mayon Spirit was approximately $40,250,000, comprised of the capital contribution to the joint venture of approximately $15,312,000 and approximately $24,938,000 of non-recourse debt.Simultaneously with the purchase of the Mayon Spirit, the joint venture chartered the vessel back to Teekay for a term of four years, which commenced on July 24, 2007. Distribution Analysis During the reporting period, Fund Twelve started to make monthly distributions at a rate of 9.65% per annum.Equity raised is the primary source of cash flow.As the equity is invested in revenue generating equipment, cash from operations will start to increase.From the inception of the offering period, Fund Twelve has made three monthly distributions to its members and paid its members $6,123 in cash distributions.As of June 30, 2007, a $10,000 investment made at the initial closing, would have received $107 in cumulative distributions representing a return of approximately 1% of such initial investment. Fund Summary Start of Offering Period May 7, 2007 Offering Period End Date May 7, 2009 Size of offering $410,800,000 Additional Members as of 6/30/07 437 Outlook and Overview The equipment leased to Global Crossing is scheduled to expire on December 31, 2011.The lease does not contain an early termination option and the Manager expects the equipment to remain on lease until at least lease expiry. As of June 30, 2007, Fund Twelve had $7,278,461 in cash and cash equivalents on hand.The Manager anticipates that Fund Twelve will make several acquisitions in the near future.Substantially all of Fund Twelve’s cash flows are derived from income leases.On a monthly basis, Fund Twelve deducts from such cash flows its recurring operating expenses and assesses cash flows required for known re-leasing costs and equipment management costs.The remaining cash flows are then available for monthly distribution to members.Fund Twelve is a permitted borrower, together with several other funds managed by the Manager, under a revolving credit facility.
